
	
		II
		112th CONGRESS
		1st Session
		S. 1069
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Ms. Cantwell (for
			 herself, Mr. Blunt,
			 Mrs. Murray, and
			 Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain footwear, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Affordable Footwear Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Average collected
			 duties on imported footwear are among the highest of any product sector,
			 totaling approximately $2,000,000,000 during 2010.
			(2)Duty rates on
			 imported footwear are among the highest imposed by the United States
			 Government, with some as high as the equivalent of 67.5 percent ad
			 valorem.
			(3)The duties
			 currently imposed by the United States were set in an era during which high
			 rates of duty were intended to protect production of footwear in the United
			 States.
			(4)Footwear produced
			 in the United States supplies only about 1 percent of the total United States
			 market for footwear. This production is concentrated in distinct product
			 groupings, which are not affected by the provisions of this Act.
			(5)Footwear duties,
			 which are higher on lower-price footwear, serve no purpose and are a hidden,
			 regressive tax on those people in the United States least able to pay.
			(6)Low- and
			 moderate-income families spend a larger share of their disposable income on
			 footwear than higher-income families.
			(7)The outdoor
			 industry develops innovative and high performance footwear that promotes
			 healthy and active lifestyles through outdoor recreation.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)there is no
			 production in the United States of many footwear articles;
			(2)the reduction or
			 elimination of duties on such articles will not negatively affect manufacturing
			 or employment in the United States; and
			(3)the reduction or
			 elimination of duties on such articles will result in reduced retail prices for
			 a wide range of consumers.
			4.Amendment to the
			 Harmonized Tariff Schedule of the United StatesThe Additional Notes to chapter 64 of the
			 Harmonized Tariff Schedule of the United States are amended by adding at the
			 end the following:
			
				5.For the purposes of determining the constituent
				material of the outer sole pursuant to Note 4(b) of this chapter, the
				constituent material of an outer sole consisting of rubber or plastics to which
				textile materials are attached or into which such materials are otherwise
				incorporated shall be deemed to be only rubber or plastics, and no account
				shall be taken of the textile
				materials.
				.
		5.Temporary
			 elimination or reduction of duties on certain footwear
			(a)DefinitionsThe
			 U.S. Notes to subchapter II of chapter 99 of the Harmonized Tariff Schedule of
			 the United States are amended by adding at the end the following:
				
					20.For the purposes of headings 9902.64.25 through
				9902.64.58:
						(a)The term footwear for men means
				footwear of American men's size 6 and larger for males and does not include
				footwear commonly worn by both sexes.
						(b)The term footwear for women means
				footwear of American women's size 4 and larger, whether for females or of types
				commonly worn by both sexes.
						(c)(i)The term work footwear means, in
				addition to footwear for men or footwear for women having a metal toe-cap,
				footwear for men or footwear for women that—
								(A)has outer soles of rubber or
				plastics;
								(B)is of a kind designed for
				use by persons employed in occupations such as those related to the
				agricultural, construction, industrial, public safety, or transportation
				sectors that are not normally worn as casual, dress, or similar lightweight
				footwear; and
								(C)has special features to
				protect against hazards in the workplace (such as resistance to chemicals,
				compression, grease, oil, penetration, slippage, or static-buildup).
								(ii)Work
				footwear does not cover—
								(A)sports footwear, tennis
				shoes, basketball shoes, gym shoes, training shoes and the like;
								(B)footwear designed to be worn
				over other footwear;
								(C)footwear with open toes or
				open heels; or
								(D)footwear (except footwear
				covered by heading 6401) of the slip-on type or other footwear that is held to
				the foot without the use of laces or a combination of laces and hooks or other
				features.
								(d)The term house slippers means footwear of the
				slip-on type designed solely for casual indoor use. The term house
				slippers includes—
							(i)footwear with outer soles not over 3.5 mm in
				thickness, consisting of cellular rubber, nongrain leather, or textile
				material;
							(ii)footwear with outer soles not over 2 mm in
				thickness consisting of polyvinyl chloride, whether or not backed; and
							(iii)footwear which, when measured at the ball of
				the foot, has sole components (including any inner and mid-soles) with a
				combined thickness not over 8 mm as measured from the outer surface of the
				uppermost sole component to the bottom surface of the outer sole and which,
				when measured in the same manner at the area of the heel, has a thickness equal
				to or less than that at the ball of the foot.
							(e)For purposes of subheadings 9902.64.28,
				9902.64.32, and 9902.64.51, the dollar amount specified as the value of a good
				shall be as follows:
							(i)In calendar years 2011 through 2013,
				$22/pair.
							(ii)In calendar years 2013 through 2016,
				$24/pair.
							(f)The term waterproof footwear means footwear
				designed to protect against penetration by water or other liquids, whether or
				not such footwear is primarily designed for such
				purposes.
						.
			(b)Amendments to
			 HTSSubchapter II of chapter 99 of the Harmonized Tariff Schedule
			 of the United States is amended by inserting in numerical sequence the
			 following new headings:
				
					
						
							
								9902.64.25Vulcanized rubber lug boot bottoms for actual use in fishing
						waders (provided for in subheading 6401.92.90) FreeNo
						changeNo changeOn or before 12/31/2016
								
								9902.64.26Sports footwear with outer soles and uppers of rubber or
						plastics (other than golf shoes), having uppers of which over 90 percent of the
						external surface area (including any accessories or reinforcements) is rubber
						or plastics (except footwear having foxing or a foxing-like band applied or
						molded at the sole and overlapping the upper); the foregoing not including
						footwear for women (provided for in subheading 6402.19.15)FreeNo
						changeNo changeOn or before 12/31/2016
								
								9902.64.27Footwear (other than work footwear or footwear designed to be
						worn over or in lieu of other footwear as a protection against water, oil,
						grease or chemicals, or cold or inclement weather) with outer soles and uppers
						of rubber or plastics, covering the ankle, not incorporating a protective metal
						toe-cap, having uppers of which over 90 percent of the external surface area is
						rubber or plastics (provided for in subheading 6402.91.40)FreeNo
						changeNo changeOn or before 12/31/2016
								
								 9902.64.28Footwear (other
						than vulcanized footwear and footwear with waterproof molded bottoms, including
						bottoms comprising an outer sole and all or part of the upper) with outer soles
						and uppers of rubber or plastics, valued over the dollar amount specified in
						U.S. Note 20(e) to this chapter, whose height from the bottom of the outer sole
						to the top of the upper does not exceed 20.32 cm if for men or women or does
						not exceed 17.78 cm if for persons other than men or women, designed to be used
						in lieu of, but not over, other footwear as a protection against water, oil,
						grease or chemicals or cold or inclement weather, and where such protection
						includes protection against water imparted by the use of a coated or laminated
						fabric (provided for in subheading 6402.91.50)FreeNo
						changeNo changeOn or before 12/31/2016
								
								9902.64.29Footwear (other
						than work footwear) with outer soles and uppers of rubber or plastics, covering
						the ankle, for men or women, such footwear which from the bottom of the outer
						sole to the top of the upper does not exceed 13 cm or which exceeds 21 cm, or
						regardless of height is slip-on footwear (provided for in subheading
						6402.91.90)FreeNo changeNo changeOn or before 12/31/2016
								
								 9902.64.30Tennis shoes,
						basketball shoes, gym shoes, training shoes and the like (provided for in
						subheading 6402.91.90)FreeNo changeNo changeOn or before 12/31/2016
								
								9902.64.31Footwear with
						outer soles and uppers of rubber or plastic, not covering the ankle, other than
						work footwear or house slippers (provided for in subheading
						6402.99.31)FreeNo changeNo changeOn or before 12/31/2016
								
								9902.64.32Footwear (other
						than vulcanized footwear and footwear with waterproof molded bottoms, including
						bottoms comprising an outer sole and all or part of the upper) with outer soles
						and uppers of rubber or plastics, valued over the dollar amount specified in
						U.S. Note 20(e) of this chapter, designed to be used in lieu of, but not over,
						other footwear as a protection against water, oil, grease or chemicals or cold
						or inclement weather, and where such protection includes protection against
						water imparted by the use of a coated or laminated textile fabric (provided for
						in subheading 6402.99.33)FreeNo changeNo changeOn or before 12/31/2016
								
								9902.64.33 Footwear with
						outer soles and uppers of rubber or plastics, other than house slippers
						(provided for in subheading 6402.99.40) FreeNo
						changeNo changeOn or before 12/31/2016
								
								9902.64.34Footwear with outer soles and uppers of rubber or plastics
						other than house slippers (provided for in subheading 6402.99.70)FreeNo
						changeNo changeOn or before 12/31/2016
								
								9902.64.35 Footwear with
						outer soles and uppers of leather, covering the ankle, other than footwear for
						women (provided for in subheading 6403.51.90)FreeNo
						changeNo changeOn or before 12/31/2016
								
								9902.64.36 Footwear for men,
						and footwear for youths and boys, covering the ankle, valued over $12/pair,
						such footwear which from the bottom of the outer sole to the top of the upper
						does not exceed 13 cm or which exceeds 21 cm, or regardless of height is
						waterproof footwear, other than work footwear, tennis shoes, basketball shoes,
						gym shoes, training shoes and the like, and other than slip-on footwear
						(provided for in subheading 6403.91.60)FreeNo
						changeNo changeOn or before 12/31/2016
								
								9902.64.37Slip-on footwear for men and footwear for youths and boys
						covering the ankle; such footwear with sole components, including any mid-soles
						but excluding any inner soles, which when measured at the ball of the foot have
						a combined thickness less than 13.5 mm, the foregoing valued over $20/pair
						(provided for in subheading 6403.91.60)FreeNo
						changeNo changeOn or before 12/31/2016
								
								9902.64.38Footwear for men, other than slip-on footwear, work footwear,
						tennis shoes, basketball shoes, gym shoes, training shoes and the like, valued
						not over $12/pair (provided for in subheading 6403.91.60)FreeNo
						changeNo changeOn or before 12/31/2016
								
								9902.64.39Footwear for youth and boys other than tennis shoes, basketball
						shoes, gym shoes, training shoes and the like (provided for in subheading
						6403.91.60)FreeNo changeNo changeOn or before 12/31/2016
								
								9902.64.40Footwear (other than footwear for men or footwear for youths
						and boys) covering the ankle, valued over $12/pair, such footwear of a height
						which from the bottom of the outer sole to the top of the upper does not exceed
						13 cm, or which exceeds 21 cm, or regardless of height, is waterproof footwear,
						or footwear where the difference in height between the bottom of the sole at
						the ball of the foot to the top of the midsole and from the bottom of the heel
						to the top of the midsole is over 30 mm, other than work footwear and other
						than slip-on footwear (provided for in subheading 6403.91.90)FreeNo
						changeNo changeOn or before 12/31/2016
								
								 9902.64.41Slip-on footwear
						(other than footwear for men or footwear for youths or boys) covering the
						ankle; such footwear with a heel over 15 mm in height as measured from the
						bottom of the sole or sole components (including any mid-soles but excluding
						any inner soles) which when measured at the ball of the foot have a combined
						thickness less than 13.5 mm, the foregoing valued over $20/pair (provided for
						in subheading 6403.91.90)FreeNo changeNo changeOn or before 12/31/2016
								
								 9902.64.42Footwear for women
						other than slip-on footwear, work footwear, tennis shoes, basketball shoes, gym
						shoes, training shoes and the like, valued not over $12/pair (provided for in
						subheading 6403.91.90)FreeNo changeNo changeOn or before 12/31/2016
								
								9902.64.43Footwear for persons other than women, other than slip-on
						footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the
						like (provided for in subheading 6403.91.90)FreeNo
						changeNo changeOn or before 12/31/2016
								
								9902.64.44Tennis shoes, basketball shoes, gym shoes, training shoes and
						the like for youths and boys (provided for in subheading
						6403.99.60)FreeNo changeNo changeOn or before 12/31/2016
								
								9902.64.45Footwear valued over $2.50/pair (other than footwear for men,
						youths and boys, house slippers, work footwear and other than tennis shoes,
						basketball shoes, gym shoes, training shoes and the like) (provided for in
						subheading 6403.99.90)FreeNo changeNo changeOn or before 12/31/2016
								
								9902.64.46Sports footwear, tennis shoes, basketball shoes, gym shoes,
						training shoes and the like, with outer soles of rubber or plastics and uppers
						of textile materials (provided for in subheading 6404.11.50, 6404.11.60,
						6404.11.70 or 6404.11.80)FreeNo changeNo changeOn or before 12/31/2016
								
								9902.64.47 Sports footwear
						(other than ski boots, cross country ski footwear and snowboard boots) for
						persons other than men or women (provided for in subheading
						6404.11.90)FreeNo changeNo changeOn or before 12/31/2016
								
								 9902.64.48Ski boots, cross
						country ski footwear and snowboard boots for men or women (provided for in
						subheading 6404.11.90)FreeNo changeNo changeOn or before
						12/31/2016
								
								 9902.64.49Tennis shoes,
						basketball shoes, gym shoes, training shoes and the like, covering the ankle,
						for men and women (provided for in subheading 6404.11.90)FreeNo
						changeNo changeOn or before
						12/31/2016
								
								9902.64.50Footwear with outer soles of rubber or plastics and uppers of
						textile materials, having uppers of which over 50 percent of the external
						surface area is leather (provided for in subheading 6404.19.15)FreeNo
						changeNo changeOn or before
						12/31/2016
								
								9902.64.51Footwear (except
						vulcanized footwear and footwear with waterproof molded bottoms, including
						bottoms comprising an outer sole and all or part of the upper) with outer soles
						of rubber or plastics and uppers of textile materials, valued over the dollar
						amount specified in U.S. Note 20(e) to this chapter, whose height from the
						bottom of the outer sole to the top of the upper does not exceed 20.32 cm if
						for men or women, or does not exceed 17.78 cm if for persons other than men or
						women, designed to be worn in lieu of, but not over, other footwear as a
						protection against water, oil, grease or chemicals or cold or inclement weather
						and where such protection includes protection against water imparted by the use
						of a coated or laminated fabric (provided for in subheading
						6404.19.20)FreeNo changeNo changeOn or before
						12/31/2016
								
								9902.64.52Footwear for men
						with outer soles of rubber or plastics and uppers of vegetable fibers, other
						than house slippers (provided for in subheading 6404.19.25)FreeNo
						changeNo changeOn or before 12/31/2016
								
								 9902.64.53Footwear with outer
						soles of rubber or plastics and uppers of textile materials (provided for in
						subheading 6404.19.35)FreeNo changeNo changeOn or before
						12/31/2016
								
								 9902.64.54Footwear for women,
						with outer soles of rubber or plastics and uppers of textile materials other
						than house slippers (provided for in subheading 6404.19.50)FreeNo
						changeNo changeOn or before 12/31/2016
								
								9902.64.55Footwear with outer soles of rubber or plastics and uppers of
						textile materials (provided from subheading 6404.19.60, 6404.19.70, 6404.19.80,
						or 6404.19.90)FreeNo changeNo changeOn or before 12/31/2016
								
								9902.64.56Footwear with uppers of leather or composition leather for men
						(provided for in subheading 6405.10.00)FreeNo
						changeNo changeOn or before 12/31/2016
								
								9902.64.57Footwear with uppers of textile materials, other than with
						soles and uppers of wool felt (provided for in subheading
						6405.20.90)FreeNo changeNo changeOn or before 12/31/2016
								
								9902.64.58Footwear not elsewhere provided for in chapter 64 (provided for
						in subheading 6405.90.90)FreeNo changeNo changeOn or before 12/31/2016.
								
							
						
					.
			6.Effective
			 dateThis Act and the
			 amendments made by this Act shall—
			(1)take effect on the 15th day after the date
			 of the enactment of this Act; and
			(2)apply to articles entered, or withdrawn
			 from warehouse for consumption, on or after such day.
			
